United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 15-1158                                                     September Term, 2017
                                                                        FAA-04/14/2015 Letter
                                                                          FAA-06/01/15 Letter
                                                            Filed On: February 7, 2018
City of Phoenix, Arizona,

               Petitioner

       v.

Michael P. Huerta and Federal Aviation
Administration,

                  Respondents
------------------------------
Consolidated with 15-1247

       BEFORE:        Rogers and Griffith, Circuit Judges; Sentelle, Senior Circuit Judge

                                             ORDER

       Upon consideration of the joint petition for panel rehearing, it is

       ORDERED that the opinion issued August 29, 2017, be amended as follows:

       Slip Op., p. 20, Part IV, line 3, insert the word “departure” before the word
“routes” and delete the words “and procedures”. It is

      FURTHER ORDERED that the judgment of the court issued August 29, 2017, be
vacated. The Clerk is directed to issue a new judgment. It is

      FURTHER ORDERED that the Clerk is directed to withhold issuance of the
mandate until June 15, 2018, unless the parties notify the court prior to that date that
the mandate should issue.

                                            Per Curiam

                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Ken Meadows
                                                              Deputy Clerk